FILE COPY




                                  No. 07-15-00195-CR


In re R. Wayne Johnson, Relator             §     Original Proceeding

                                            §     June 2, 2015

                                            §     Opinion Per Curiam

                                            §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated June 2, 2015, it is ordered, adjudged

and decreed that relator’s petition for writ of mandamus is dismissed.

                                          oOo